Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to:  an original application filed on 31 December 2020 with acknowledgement of priority established by France Application field 31 December 2019.
2.	Claims 1-12 are currently pending.  Claims 1 and 9 are independent claims. 
3.	The IDS submitted on 31 December 2020 has been considered. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without some explanation in the claims that the invention is directed to virtual machines and exception handling using addresses, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Without the use of the terms ‘virtual machines’ and ‘addresses’ or one would not be enabled to use the invention.  The “claimed invention” is extremely broadly worded therefore one would not be able to use the invention, appropriate correction is required.  Below are some suggestions to amend independent claims 1 .  Note the below amendments are only to overcome the 112 rejections the prior art clearly teaches handling exceptions in a virtual machine environment.
	(Amendment to claim 1, to overcome 112 rejections) A processor executing virtual machines and having multiple protection rings [[and]] comprising: 
	a protection ring management system in which attributions of exceptions or privileged resources to protection rings are defined by a programmable ownership table that stores exception handling vectors identifying the addresses of the exception handlers, which is loaded during booting of the processor; 
	a program counter identifying the address of an instruction currently executing as well as a backup register;
	when an exception is triggered save the contents of the program counter in the program counter backup register designated by the ownership table and write the address provided by the exception vector designated by the ownership table into the program counter.

	(Amendment to claim 9, to overcome 112 rejections) A method for managing protection rings in a processor executing virtual machines, the method comprising: programming an ownership table for handling attribute by identifying addresses of exception handlers; a program counter identifying the address of an instruction currently executing as well as a backup register;  in the address identified as the exception handler; save the contents of the program counter in the program counter backup register designated by the ownership register and write the address provided by the exception vector designated by the ownership table into the program counter.”

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7. 	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As explained above the claims are extremely broadly worded therefore the claims lack enablement.  In addition because of the lack of details the claims are also indefinite.  Appropriate Correction is required.
8.	To expedite a complete examination of the instant application the claims rejected under 35 U.S.C. 112  above are further rejected as set forth below in anticipation of applicant amending these claims to overcome the above rejections.

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this 


10.	Claims 1-2, 5, and 7-11, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen  U.S. Patent 5,303,378 (hereinafter ‘378) in view of Shaw, II U.S. Patent Application Publication No. 2019/0163626 (herein after ‘626).
	As to independent claim 1, “A processor having multiple protection rings” is taught in ‘378 col. 4, lines 30-63, note privilege levels are also generally referred to as rings;
the following is not explicitly taught in ‘145:
	“and comprising a protection ring management system in which attributions of exceptions or privileged resources to protection rings are defined by a programmable table” however ‘626 teaches a database (i.e. programmable table) is used as a system and method to managed of information in a sharing memory using a multi-ring database in paragraph 4.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a protected mode kernel to service hardware interrupts taught in ‘378 to include a means to manage the protection rings with a programmable table.  One of ordinary skill in the art would have been motivated to perform such a modification because various processing functionality of computing operating systems is split between a trusted kernel mode (i.e. ring 0) and an untrusted (or semi-trusted) user mode (ring3) the practice or using I/O request packets (IRPs) can cause bottlenecks, see ‘626 paragraph 2.
As to dependent claim 2, “The processor according to claim 1, wherein the table is programmable by software upon booting the processor” is taught in ‘626 paragraph 4.


	As to dependent claim 7, “The processor according to claim 5, including a system-register-write instruction implemented by the processor to write into the ownership register, identified by the instruction, a sum of a rank of the current ring and a parameter of the instruction conveying a relative rank” is taught in ‘378 col. 5, line 50 through col. 6, line 26.
	As to dependent claim 8, “The processor according to claim 5, wherein the exceptions include a horizontal interrupt, the ownership register being programmed to attribute the horizontal interrupt to the same protection ring as the program running at the time the interrupt is triggered” is disclosed in ‘378 col. 5, line 50 through col. 6, line 7.
	As to independent claim 9, “A method for managing protection rings in a processor” is taught in ‘378 col. 4, lines 30-63;

	“processing the event by a handler running in a protection ring allocated to the exception or privileged resource; and finding in the ownership table the protection ring allocated to the exception or privileged resource” however ‘626 teaches using a shared multi-ring database to manage information across multiple protection rings in paragraphs 4 and 19.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a protected mode kernel to service hardware interrupts taught in ‘378 to include a means to manage the protection rings with a programmable table.  One of ordinary skill in the art would have been motivated to perform such a modification because various processing functionality of computing operating systems is split between a trusted kernel mode (i.e. ring 0) and an untrusted (or semi-trusted) user mode (ring3) the practice or using I/O request packets (IRPs) can cause bottlenecks, see ‘626 paragraph 2.

	As to dependent claim 10, “The method according to claim 9, further comprising programming the ownership table by software executed upon booting the processor” is taught in ‘626 paragraph 4.
	As to dependent claim 11, “The method according to claim 9, further comprising: executing a current program in a protection ring and according to rights defined in a processor status register; for each protection ring, defining, in a respective processor status backup register, .

11.	Claims 3-4 and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Cohen  U.S. Patent 5,303,378 (hereinafter ‘378) in view of Shaw, II U.S. Patent Application Publication No. 2019/0163626 (herein after ‘626) in further view of Traut U.S. Patent Application Publication No. 2005/0076186 (hereinafter ‘186).
	As to dependent claim 3, the following is not explicitly taught in ‘378 and ‘626: “The processor according to claim 1, wherein the ring management system is configured to respond to an exception by diverting handling of the exception to the ring programmed for the exception in the programmable table” however ‘186 teaches improvements in processor architectures to determine whether the execution of a specific instruction cause a privilege-level exception when executed outside a privilege ring and implementing a virtual assist feature in paragraph 6.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a protected mode kernel to service hardware interrupts taught in ‘378 and ‘626 to include a means to respond to handling exceptions.  One of ordinary skill in the art would have been motivated to perform such a modification because improvements are needed in the x86 architecture, see ‘186 paragraph 5.
	As to dependent claim 4, “The processor according to claim 1, wherein the protection ring management system is configured to: trigger a privilege trap when accessing a privileged resource from a less privileged protection ring than the ring programmed for the privileged resource in the programmable table; and respond to the privilege trap by diverting the handling 
	As to dependent claim 12, “The method according to claim 9, further comprising: running a host hypervisor in a first ring; running a guest operating system in a second ring that is less privileged than the first ring, wherein the guest operating system is designed to manage a translation table for translating virtual addresses into physical addresses; running a user program in a third ring less privileged than the second ring, wherein the user program is designed to use virtual addresses applied to the translation table; in the ownership table, attributing to the second ring a virtual address allocation failure exception, triggered when the translation table has no entry for a virtual address applied by the user program; in the ownership table, attributing the translation table as a privileged resource to the first ring, whereby a write access attempt to the translation table by a less privileged ring triggers a privilege trap; and configuring a privilege trap handler, executed in the first ring by the hypervisor, to update the translation table” is shown in ‘186 paragraphs 52-56.
12.	Claims 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen  U.S. Patent 5,303,378 (hereinafter ‘378) in view of Shaw, II U.S. Patent Application Publication No. 2019/0163626 (herein after ‘626) in further view of in further view of Traut U.S. Patent Application Publication No. 2005/0076186 (hereinafter ‘186) in further view of Traut U.S. Patent Application Publication No. 2002/0082823 (hereinafter ‘823).
	As to dependent claim 6, the following is not explicitly taught in ‘378, ‘626, and ‘186: “The processor according to claim 5, comprising: a program counter identifying an address of an instruction currently executed by the processor; for each protection ring, a respective backup register of the program counter; for each protection ring, a respective exception vector 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention of a system, method, and computer readable medium for eliminating unnecessary ring transition taught in ‘145, ‘186, and ‘626 to include a means to identify an address of an instruction currently executing and exception vector addresses.  One of ordinary skill in the art would have been motivated to perform such a modification to manage the memory space in an emulated computing environment see ‘823 paragraphs 9-12.
	
13.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Warkentin et al		U.S. Patent Application Publication No. 2017/0364379
	Shanbhogue et al.		U.S. Patent Application Publication No. 2017/0228535
	Jebson et al			U.S. Patent Application Publication No. 2014/0351472 
	Cibrario Bertolotti et al.	U.S. Patent Application Publication No. 2006/0123416
	Ellison et al.			U.S. Patent No. 6,678,825
	Barnes et al.			U.S. Patent No. 6,202,145

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN C TRAN whose telephone number is (571) 272-3842.  The examiner can normally be reached from M-F 9 AM to 6PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached at 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN TRAN/Primary Examiner, Art Unit 2433                                                                                                                                                                                                        10 February 2022